DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 11/18/22 has been entered.
 
Response to Amendment
Receipt is acknowledged of applicant’s amendments filed on 11/18/22.  Claims 6, 8-9 and 13 canceled. Claims 1-5, 7, 10-12 and 14 are pending and  an action on the merits is as follows. 

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-5, 7, 10-12 and 14 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Flores  et al. US Patent No. 10, 906, 247.
Re Claim 1, Flores discloses : A method in which a three-dimensional component (object ) is produced and is provided with a machine-readable code on its component surface, the method comprising: producing the code  as one piece with the component ( Column 4, lines 31-35 the terms “three dimensional printing” and “3D printing” refer to one of various processes of forming a three-dimensional object from a model or other electronic data source through a process by which multiple layers of a build material are formed and cured, typically under control of a computing device; Column 4 lines 42-49; A 3D print device will include a processor. The processor will implement programming instructions, typically using parameters from a data file, that cause an applicator of the device to selectively deposit layers of a build material (such as a photopolymer or powder), and that cause a radiation generating device (such as a laser or heat source) to selectively apply energy to help cure the deposited layers of build material) ; 
wherein the code comprises a plurality of three-dimensionally designed code elements which depict the encoded data in a binary format, using raised areas and non-raised areas with reference to a reference plane, wherein the component and the code are produced layer by layer on an additive production machine, on the basis of a 3D-CAD (Column 5, lines 4-37; computer aided design ) data set, with the code elements positioned on the component surface and visibly readable at the component surface,    (Column 9, lines 51-63; Column 10 ,lines 23-27; In step 307, the system may transmit the build sequence to any known 3D printer to create the 3D barcode by encoding data in accordance with the predetermined symbology.(43) Finally in step 308, the 3D printer may print the 3D barcode with the encoded information, in accordance with the build sequence including the barcode symbology. This may be any now or hereafter known 3D printing process, such as where the printer builds an object over a substrate using multiple layers of build material. As the printer builds the object from the substrate up, it may leave cavities (pits) or add raised areas on external surfaces to create the 3D barcode; Column 11, lines 11-15 raised areas” and “pits” refers to the relative heights of the two levels. A “raised area” will typically be printed flush or only slightly above the surface of a 3D object or substrate, and a “pit” may be printed flush or only slightly below the surface of the 3D object or substrate. The relative height differential is such that it is imperceptible to the unaided human eye, but detectable by a 3D scanner). 
 wherein the 3D-CAD data set  (CAD build sequence ) comprises data defining the geometry of the component and data relating to the position of the code on the component surface, or is made up of these data, and wherein data relating to the geometry of the code are added to the 3D-CAD data set before the additive production (Column  5, lines 16-19), by means of CAM software wherein the raised areas are formed in a pyramidal, frustopyramidal, conical, frustoconical, or spherical segment-shape (See claims 15 and 30).
Re Claim 2 Flores discloses : A method in which a three-dimensional component is produced and is provided with a machine-readable code on its component surface, the method comprising: 
producing the code as one piece with the component (Column 4, lines 31-35; Column 4 lines 42-49) , wherein the code comprises a plurality of three-dimensionally designed code elements which depict the encoded data in a binary format, using recessed areas and non-recessed areas with reference to a reference plane,wherein the component and the code are produced layer by layer on an additive production machine, on the basis of a 3D-CAD (Column 5, lines 4-37computer aided design) data set, with the code elements positioned on the component surface and visibly readable at the component surface (Column 9, lines 51-63; Column 10 ,lines 23-27; Column 11, lines 11-15) , 
wherein the 3D-CAD (CAD build sequence ) data set comprises data defining the geometry of the component and data relating to the position of the code on the component surface, or is made up of these data, and wherein data relating to the geometry of the code are added to the 3D-CAD data set before the additive production, by means of CAM software(Column  5, lines 16-19),, wherein the recessed areas are formed in a pyramidal, frustopyramidal, conical, frustoconical, or spherical segment-shape(See claims 15 and 30).
Re Claim 3: Flores discloses the method as claimed in claim 1, wherein the code elements are arranged in a matrix defining rows and columns, in particular analogously to a QR code (Column 11, lines 39-53; Fig. 6c, 6d).  
Re Claim 4: Flores discloses the method as claimed in claim 1, wherein the code elements comprise a number of raised areas which are arranged in a regular matrix and which correspond to an integer number of squares, or are made up of a single non-raised area (Column 2 lines 35-60; column 8, lines 35-46; Column 9, lines 13-33;  Figs. 6a-6d).  
Re Claim 5: Flores discloses the method as claimed in claim 1, wherein the component and the code are produced from the same starting material (Column 9 lines 55-63).  
Re Claim 7:  Flores discloses the method as claimed in claim 1, wherein the component is produced in series, wherein only data relating to the geometry of the code is changed after the production of each component (Column 8, line 47-Column 9 line 30).  
Re Claim 10, Flores discloses the method as claimed in claim 2, wherein the code elements are arranged in a matrix defining rows and columns, in particular analogously to a QR code(Column 11, lines 39-53; Fig. 6c, 6d).  .  
Re Claim 11,  Flores discloses the method as claimed in claim 2, wherein the code elements comprise a number of recessed areas which are arranged in a regular matrix and which correspond to an integer number of squares, or are made up of a single non-recessed area(Column 2 lines 35-60; column 8, lines 35-46; Column 9, lines 13-33;  Figs. 6a-6d).    
Re Claim 12,  Flores discloses the method as claimed in claim 2, wherein the component and the code are produced from the same starting material (Column 9 lines 55-63).    
Claim 14,  Flores discloses the method as claimed in claim 2, wherein the component is produced in series, wherein only data relating to the geometry of the code is changed after the production of each component (Column 8, line 47-Column 9 line 30) .
Response to Arguments
Applicant’s arguments with respect to claim(s) 1 and 2 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
The following reference is cited but not relied upon :
Norman discloses Methods and systems for designing and producing a three-dimensional object selection of a base three-dimensional object from a customer device. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SONJI N JOHNSON whose telephone number is (571)270-5266. The examiner can normally be reached 9am-9pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Steven Paik can be reached on 5712722404. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

SONJI N. JOHNSON
Examiner
Art Unit 2876



/SONJI N JOHNSON/           Primary Examiner, Art Unit 2876